Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission File Number 0-16345 SED International Holdings, Inc. (Exact Name of Registrant as Specified in Its Charter) GEORGIA (State or Other Jurisdiction of Incorporation or Organization) 22-2715444 (I.R.S. Employer Identification No.) 4, TUCKER, GEORGIA (Address of principal executive offices) (Zip Code) (770) 491-8962 (Registrants telephone number, including area code) NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes o No x The number of shares outstanding of the Registrants common stock, par value $.01 per share, at February 1, 2008 was 4,608,856 shares. SED International Holdings, Inc. and Subsidiaries INDEX PART I - FINANCIAL INFORMATION: Item 1. Financial Statements Page Condensed Consolidated Balance Sheets as of December 31, 2007 (Unaudited) and June 30, 2007 3 Condensed Consolidated Statements of Operations for the three months and six months ended December 31, 2007 and 2006 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the six months ended December 31, 2007, and 2006 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 17 Item 4T. Controls and Procedures 18 PART II - OTHER INFORMATION: Item 1. Legal Proceedings 18 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Submission of Matters to a Vote of Security Holders 19 Item 5. Other Information 19 Item 6. Exhibits 19 SIGNATURES 20 FORWARD LOOKING STATEMENT INFORMATION Certain statements made in this Quarterly Report on Form 10-Q are forward-looking statements regarding the plans and objectives of management for future operations. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. The forward-looking statements included herein are based on current expectations that involve numerous risks and uncertainties. Our plans and objectives are based, in part, on assumptions involving judgments with respect to, among other things, future economic, competitive and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond our control. Although we believe that our assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate and, therefore, there can be no assurance that the forward-looking statements included in this report will prove to be accurate. In light of the significant uncertainties inherent in the forward-looking statements included herein particularly in view of the current state of our operations, the inclusion of such information should not be regarded as a statement by us or any other person that our objectives and plans will be achieved. We undertake no obligation to revise or update publicly any forward-looking statements for any reason. The terms we, our, us, or any derivative thereof, as used herein refer to SED International Holdings, Inc. and Subsidiaries. . 2 SED International Holdings, Inc. and Subsidiaries CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands except share and per share amounts) December 31, 2007 June 30, 2007 (Unaudited) (Note 1) ASSETS Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net Inventories, net Deferred income taxes, net 23 Other current assets Total current assets Property and equipment, net Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Trade accounts payable $ $ Accrued and other current liabilities Revolving credit facility Total liabilities Commitments and contingencies Shareholders' equity: Preferred stock, $1.00 par value; authorized: 129,500 shares, none issued Common stock, $.01 par value; 100,000,000 shares authorized; 6,303,347 shares issued and 4,608,856 shares outstanding at December 31, 2007; and 5,573,347 shares issued and 3,878,856 shares outstanding at June 30, 2007 63 56 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Treasury stock, 1,694,491 shares, at cost ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See notes to condensed consolidated financial statements. 3 SED International Holdings, Inc. and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except share and per share amounts) (Unaudited) Three Months Ended Six Months Ended December 31, December 31, Net sales $ Cost of sales Gross profit Operating expenses: Selling, general and administrative expense Depreciation and amortization expense Foreign currency transaction (gain) loss ) ) ) Total operating expenses Operating income Interest expense (Loss) income before income taxes ) Income tax (benefit) expense ) Net (loss) income $ ) $ 27 $ $ Basic and diluted (loss) income per common share $ ) $ $ $ Weighted average number of shares outstanding: Basic Diluted See notes to condensed consolidated financial statements. 4 SED International Holdings, Inc. and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (Unaudited) Six Months Ended December 31 Net cash provided by (used in) operating activities $ $ ) Cash flows used in investing activities: Purchases of equipment ) ) Net cash used in investing activities ) ) Cash flows (used in) provided by financing activities: Net (repayments) borrowings under revolving credit facility ) Net cash (used in) provided by financing activities ) Effect of exchange rate changes on cash and cash equivalents ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See notes to condensed consolidated financial statements. 5 SED International Holdings, Inc. and Subsidiaries NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in thousands except per share data) (Unaudited) 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements of SED International Holdings, Inc. and its wholly-owned subsidiaries, SED International, Inc. (SED International), SED International de Colombia Ltda., and Intermaco S.R.L., (collectively, SEDor the "Company") have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. Operating results for the three months and six months ended December 31, 2007 are not necessarily indicative of the results that may be expected for the fiscal year ending June 30, 2008, or any other interim period. The June 30, 2007 condensed consolidated balance sheet has been derived from the audited consolidated financial statements included in SEDs Form 10-K for the fiscal year ended June 30, 2007. For further information, refer to the consolidated financial statements and footnotes thereto included in the SED International Holdings, Inc. Annual Report on Form 10-K for the year fiscal year ended June 30, 2007. 2. Earnings per Common Share Basic earnings per share is computed on the basis of the weighted average number of shares of common stock outstanding during the period. Diluted earnings per share is computed on the basis of the weighted average number of shares of common stock plus the effect of dilutive potential common shares outstanding during the period using the treasury stock method. Included in diluted earnings are the dilutive effect of 67,500 options for the three months ended December 31, 2006, and 92,500 and 67,500 options for the six months ended December 31, 2007 and 2006, respectively. Also included in diluted earnings for the six months ended December 31, 2007 is the dilutive effect of 730,000 shares of unvested restricted stock, granted on October 23, 2007. Diluted earnings per common share for the three months and six months ended December 31, 2007 and 2006 does not reflect the total of any incremental shares related to the assumed conversion or exercise of anti-dilutive stock options (508,909 and 458,686 for the three months ended December 31, 2007 and 2006, respectively) and (416,409 and 458,686 options for the six months ended December 31, 2007 and 2006, respectively). Also not reflected in diluted earnings per common share for the three months ended December 31, 2007 are 730,000 shares of unvested restricted stock, as the assumed conversion would be anti-dilutive. 3. Discontinued Operations In February 2003, SED resolved to discontinue commercial operations of its Brazilian subsidiary, SED International do Brasil Distribuidora, Ltda. (the Brazil Operation). SED International do Brasil Distribuidora, Ltda. has been transitioned from a commercial operating company into dormancy. During the dormancy period, SED may incur ongoing operating expenses for attorney fees, statutory bookkeeping and reporting services. The assets of SED International do Brasil, Ltda. had no net realizable value as of June 30, 2007. SED International do Brasil Distribuidora Ltda. has various litigations related to additional income taxes and social taxes allegedly due from the fiscal years 1998 through 2004. These legal claims were filed during the years 2002 and 2003. The legal claims range from $3,000 to $219,000 each or $522,000 in the aggregate. SED has an accrued liability of $270,000 at December 31, 2007 to cover probable losses related to these claims. 4. Accounts Receivable December 31, June 30, Trade receivables $ $ Less: allowance for doubtful accounts ) ) $ $ 6 5. Inventories December 31, June 30, Inventories on hand $ $ Inventories in transit Less: allowances ) ) $ $ 6. Comprehensive (Loss) Income Comprehensive (loss) income is defined as the change in equity (net assets) of a business enterprise during a period from transactions or other events and circumstances from non-owner sources, and is comprised of net income and other comprehensive (loss) income. SEDs other comprehensive (loss) income is comprised of changes in SEDs foreign currency translation adjustments and changes in fair value of interest rate swap contract, including income taxes attributable to those changes. Comprehensive (loss) income, net of income taxes, for the three months and six months ended December 31, 2007 and December 31, 2006 is as follows: Three months ended Six months ended December 31, December 31, 2007 2006 2007 2006 Net (loss) income $ (114 ) $ 27 $ 246 $ 140 Changes in foreign translation adjustments 39 401 (229 ) 744 Changes in fair value of interest rate swap contract (147 ) — (339 ) — Comprehensive (loss) income $ (222 ) $ 428 $ (322 ) $ 884 There were no income tax effects for the three months and six months ended December 31, 2007 or 2006. The deferred income tax asset related to the cumulative comprehensive losses was fully offset by a valuation allowance as of the beginning and end of the six months periods ended December 31, 2007 and December 31, 2006; and therefore, the comprehensive income or loss for these periods had no income tax effect. Accumulated other comprehensive loss included in shareholders equity totaled $3.4 million and $2.9 million at December 31, 2007 and June 30, 2007, respectively, and consisted of foreign currency translation adjustments and changes in the fair value of interest rate swap contract. 7. Segment Reporting SED operates in one business segment as a wholesale distributor of microcomputer, consumer electronics and wireless telephone products. SED operates and manages in two geographic regions, the United States and Latin America. Sales of products between SED's geographic regions are made at market prices and eliminated in consolidation. All corporate over-head is included in the results of U.S. operations. Financial information for continuing operations by geographic region is as follows: United States Latin America Eliminations Consolidation For the three months ended December 31, 2007 Net sales to unaffiliated customers $ $ $ ) $ Gross profit — Operating (loss) income ) — Interest expense — — Income tax expense (benefit) 2 ) — ) Net (loss) income ) — ) Total assets at December 31, 2007 ) 7 United States Latin America Eliminations Consolidation For the three months ended December 31, 2006 Net sales to unaffiliated customers $ $ $ ) $ Gross profit — Operating (loss) income ) — Interest expense — — Income tax expense — — Net (loss) income ) — 27 Total assets at December 31, 2006 ) Net sales by product category is as follows: Consumer Wireless For the three months Micro-Computer Electronics Telephone Handling ended December 31, Products Products Products Revenue Total $ $ $ 1,676 $ 206 $ 1,835 245 Approximately 41.8% and 39.9% of SED's net sales for the three months ended December 31, 2007 and 2006, respectively, consisted of sales to customers for export principally into Latin America and direct sales to customers in Colombia and Argentina. United States Latin America Eliminations Consolidation For the six months ended December 31, 2007 Net sales to unaffiliated customers $ $ $ ) $ Gross profit — Operating income — Interest expense — — Income tax expense 15 — Net (loss) income ) — Total assets at December 31, 2007 ) For the six months ended December 31, 2006 Net sales to unaffiliated customers $ $ $ ) $ Gross profit — Operating income 1 — Interest expense — — Income tax expense 7 — Net (loss) income ) — Total assets at December 31, 2006 ) Net sales by product category is as follows: Consumer Wireless For the six months Micro-Computer Electronics Telephone Handling ended December 31, Products Products Products Revenue Total $ 221,491 $ $ 3,742 $ 440 $ 239,062 164,966 4,249 502 189,630 Approximately 38.9% and 38.6% of SED's net sales for the six months ended December 31, 2007 and 2006, respectively, consisted of sales to customers for export principally into Latin America and direct sales to customers in Colombia and Argentina. 8. Restricted Stock, Stock Options and Other Stock Plans On October 23, 2007, the Company adopted the SED International Holdings, Inc. 2007 Restricted Stock Plan (the 2007 Plan) for purposes of attracting and retaining the personnel necessary for the Companys success. Under the 2007 Plan, 750,000 shares of the Companys authorized and unissued shares of common stock have been reserved for restricted stock grants. On October 23, 2007, the 2007 Plan effective date, an aggregate of 730,000 shares of restricted common stock of the Company were awarded to 8 26 employees. The shares awarded are subject to forfeiture until vesting and vest over a four-year period beginning on the second anniversary. On the second, third and fourth anniversaries of the grant date, a third of the shares will vest, respectively, provided that the shareholder is an employee on any such vesting date. The aggregate fair market value of the awards is determined by the closing price of the Companys common stock on the date of grant. The initial compensation cost of the restricted stock awards in the amount of $934,000, net of $103,000 estimated forfeitures, is being amortized over the vesting periods of four years. At December 31, 2007, 730,000 shares of restricted stock were outstanding and the related unamortized compensation cost was $895,000. 9. Credit Facility and Bank Debt On March 1, 2007, SED signed a three-year extension on a credit facility with Wachovia Bank, National Association (the Wachovia Agreement) which extended the maturity to September 21, 2011. The Wachovia Agreement was originally entered into on September 21, 2005 with a term of three years. On July 17, 2007, SED elected to increase its line of credit to $40.0 million from $35.0 million as allowed under the Wachovia Agreement. On August 23, 2007, the Wachovia line of credit was increased temporarily for 60 days to $50.0 million to accommodate an approximately $9.0 million purchase from one vendor for a televised product offering by one of SEDs customers. On January 10, 2008, SED elected to permanently increase the Wachovia line of credit to $50.0 million. The Wachovia Agreement provides for revolving borrowings based on SEDs eligible accounts receivable and inventories as defined therein. Borrowings under the Wachovia Agreement accrue interest based upon a variety of interest rate options depending upon the computation of availability as defined therein. The interest rates range from LIBOR, plus a margin ranging from 1.25% to 2.00%, to the prime rate. SED is also subject to a commitment fee of .25% on the unused portion of the facility. Interest is payable monthly. Borrowings under the Wachovia Agreement are collateralized by substantially all domestic assets of SED and 65% of each of SEDs shares in its foreign subsidiaries, respectively. The Wachovia Agreement contains certain covenants which, among other things, require that SED maintain availability of $5 million or more during the term of the agreement to make advances to SEDs Latin American subsidiaries. SEDs advances to its Latin American subsidiaries are restricted. The Wachovia Agreement also contains a covenant which requires that if SEDs availability is less than $3.5 million ($5.0 million prior to amendment) at any time during the term of the agreement, then maintenance of a minimum fixed charge coverage ratio is required, as defined. The Wachovia Agreement also restricts SEDs ability to distribute dividends. Available borrowings under this agreement, based on collateral limitations at December 31, 2007 were $10.6 million. Average borrowings, maximum borrowings and weighted average interest rate for the three months ended December 31, 2007 were $23.0 million, $32.5 million and 6.7%, respectively. The weighted average interest rate on outstanding borrowings under credit facilities was 6.9% at December 31, 2007. Average borrowings, maximum borrowings and weighted average interest rate for the six months ended December 31, 2007 were $24.9 million, $34.7 million and 6.9%, respectively. The carrying value of all bank debt at December 31, 2007 approximates its fair value based on the variable market rates of interest on such bank debt. Outstanding Letters of Credit under the Wachovia Agreement totaled $2.5 million at December 31, 2007. On January 26, 2007, the Company entered into a three-year interest rate swap contract to reduce the impact of the fluctuations in the interest rate on $5.0 million notional amount of the revolving credit facility. The contract effectively converted the variable rate to a fixed rate of 5.20% . On June 8, 2007, the three-year swap agreement was amended to a notional amount of $10.0 million with a fixed rate of 5.37% . The Company utilizes derivative financial instruments to reduce interest rate risk. The Company does not hold or issue derivative financial instruments for trading purposes. Statement of Financial Accounting Standards No. 133, Accounting for Derivative Instruments and Hedging Activities (SFAS 133), establishes accounting and reporting standards for derivative instruments and hedging activities. As required by SFAS 133, the Company recognizes all derivatives as either assets or liabilities in the balance sheet and measures those instruments at fair value. Changes in the fair value of those instruments are reported in earnings or other comprehensive income depending on the use of the derivative and whether it qualifies for hedge accounting. The accounting for gains and losses associated with changes in the fair value of the derivative and the effect on the financial statements will depend on its hedge designation and whether the hedge is highly effective in achieving offsetting changes in the fair value of cash flows of the asset or liability hedged. The fair value, not in the Companys favor, of the interest rate swap was $339,000 at December 31, 2007. 10. Income Taxes Effective July 1, 2007, the beginning of fiscal year 2008, the Company adopted the provisions of Financial Accounting Standards Board Interpretation No. 48, Accounting for Uncertainty in Income Taxes  an interpretation of FASB Statement No. 109 (FIN 48). FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprises financial statements in accordance with FASB Statement No. 109, Accounting for Income Taxes, and prescribes a recognition threshold and measurement 9 attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. The adoption of FIN 48 resulted in no reduction to the Companys consolidated beginning accumulated deficit. As of the adoption date, the Company had no significant unrecognized tax benefits. The Company does not expect significant changes in its unrecognized tax benefits in the next twelve months from December 31, 2007. The Company recognizes penalties and interest accrued related to unrecognized tax benefits in income tax expense. The Company conducts business principally in North and South America, as a result, one or more of its subsidiaries files income tax returns in the U.S. federal, various state, local and foreign tax jurisdictions. In the normal course of business, the Company is subject to examination by taxing authorities, including such major jurisdictions as the United States, Argentina and Colombia. The Company is no longer subject to income tax examinations for tax years before June 30, 2004 in the U.S., and for tax years before December 31, 2006 in Colombia, but remains subject to examination in Argentina for tax years ending June 30, 2003 and later. In the second quarter ending December 31, 2007, the Company recognized a $178,000 deferred tax asset which related to temporary differences in the foreign subsidiaries. 11. Legal Proceedings On December 28, 2007, Mark Diamond (Mr. Diamond) filed a Complaint in the Superior Court of Fulton County, State of Georgia, naming Jean Diamond, Melvyn Cohen and Stewart I. Aaron as defendants; Civil Action file no. 2007-CV-144583. Mr. Diamond alleges in the Complaint that these three directors misled him, in some unspecified way, regarding the legal enforceability of an alleged employment agreement, and regarding the legal authority of Jean Diamond to execute said document. He alleges that he was damaged by their alleged misconduct in connection with his employment with the Company and as a result, should be entitled to, among other things, compensatory damages, punitive damages, attorney fees and expenses. While this lawsuit is not against the Company, the Companys directors and officers are indemnified by the Company. The Company maintains an insurance policy which may help offset costs related to this litigation. The Company believes that this case is without merit, and the named directors intend to vigorously defend the case. On March 15, 2007, Mr. Diamond filed a suit in the Superior Court of Fulton County, State of Georgia, captioned Mark Diamond v. SED International Holdings, Inc. et al., Civil Action file no. 2007-CV-131027. From 1999 to 2005 Mr. Diamond was president and chief operating officer, and from 2003 to 2005 he was also chief executive officer of the Company; from 2004 to 2005 he was president, chief executive and chief operating officer of SED International; and from 1996 to 2005 he was also a director of the Company. Prior to filing this lawsuit, on March 5, 2007, Mr. Diamond terminated a prior lawsuit he implemented against the Company on November 3, 2005 in the Superior Court of Dekalb County, State of Georgia captioned Mark Diamond vs. SED International Holdings, Inc., et al., Civil Action file no. 05-CV-12452-7. Similar to that lawsuit, in this lawsuit, Mr. Diamond alleges that the Company breached his employment agreement and makes multiple other claims pursuant to which he is demanding attorneys fees and an award of monetary damages under the theory of quantum meruit. Mr. Diamond claims he is due wages and other compensation in the amount of approximately $1.7 million, un-reimbursed expenses of approximately $85,000, director fees of an unspecified total, other damages of indeterminate amount, interest on all such amounts, and reimbursement of legal fees and expenses of an unspecified amount. A motion for partial summary judgment filed by Mr. Diamond is pending as is a motion for partial summary judgment by the Company. The Company believes that it has meritorious defenses and will vigorously defend this matter. On June 19, 2006, the Company through its subsidiary, SED International, instituted an action in the Superior Court of Fulton County, State of Georgia captioned SED International, Inc. vs.
